Title: George Washington to the Inhabitants of Newport, [8 March 1781]
From: Washington, George
To: Newport Inhabitants



[Newport, Rhode Island, March 8, 1781]
Gentlemen

Among the distinguished honors which have a claim to my gratitude since my arrival I have seen with peculiar satisfaction those effusions of esteem and attachment which have manifested themselves in the citizens of this antient town. My happiness is complete in a moment that unites the expression of their sentiments for me with their suffrages in favour of our allies. The conduct of the French army and fleet, of which the inhabitants testify so grateful and so affectionate a sense, at the same time that it evinces the wisdom of the commanders and the discipline of the troops, is a new proof of the magnanimity of the nation. It is a further demonstration of that generous zeal and concern for the happiness of America which brought them to our assistance—a happy presage of future harmony—a pleasing evidence that an intercourse between the two nations will more and more cement the union by the solid and lasting ties of mutual affection.
I sincerely sympathize with you Gentlemen in lamenting the depredations suffered by this town while in possession of the enemy and heartily join you in those liberal wishes the accomplishment of which would soon more than restore it to its former flourishing condition.
Accept my acknowlegements for the polite and obliging manner in which you have been pleased to communicate to me the sentiments of your fellow citizens and the assurances of my warmest esteem for them and for you personally.


To
Christ. Ellery
}
Esqr


Will. Channing


William Taggert


Col. Southwick


